Judgment unanimously reversed, on the law, and new trial granted. Memorandum: In a prior appeal, because the trial court did not order a psychiatric examination of defendant to determine his competency to stand trial (see, CPL 730.30 [1]), we reserved decision and remitted the matter for a reconstruction hearing (People v Arnold, 113 AD2d 101, 107-108). The hearing court has concluded that there was insufficient evidence developed to reconstruct defendant’s mental capacity at the time of trial. This decision is supported by the record because competency cannot be reconstructed if, as here, no psychiatrist can testify that *956defendant was competent at the time of trial (see, People v Peterson, 40 NY2d 1014, 1015). Since reconstruction of defendant’s mental capacity to stand trial is not possible in this case, we reverse the judgment and grant defendant a new trial. (Resubmission of appeal from judgment of Erie County Court, Dillon, J.—manslaughter, first degree.) Present—Doerr, J. P., Boomer, Green, Pine and Balio, JJ.